 Case 8:19-cv-00847-CJC-DFM Document 35-1 Filed 10/28/19 Page 1 of 7 Page ID #:533




 1   Robert Fish (SBN 149711)
     rfish@fishiplaw.com
 2   John van Loben Sels (SBN 201354)
     jvanlobensels@fishiplaw.com
 3   Jennifer J. Shih (SBN 276225)
     jshih@fishiplaw.com
 4   FISH IP LAW, LLP
     2603 Main Street, Suite 1000
 5   Irvine, California 92614
     Telephone: (949) 943-8300
 6   Facsimile: (949) 943-8358

 7   Attorneys for Defendant

 8
                        UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10
11   DENNIS FUGNETTI,                     Case No.: 8:19-cv-00847-AG (DFMx)
12                        Plaintiff,
     v.
13   BIRD B GONE, INC.; and DOES 1-10,    DECLARATION OF BRUCE
     inclusive,                           DONOHO IN SUPPORT OF
14                                        DEFENDANT’S OPPOSITION
                          Defendant
15
                                          Hon. Andrew Guilford
16
17                                        Hearing Date: September 16, 2019
                                          Hearing Time: 10:00 a.m.
18
                                          Courtroom: 10-D
19
20
21
22
23
24
25
26
27
28


                               DONOHO DECLARATION
 Case 8:19-cv-00847-CJC-DFM Document 35-1 Filed 10/28/19 Page 2 of 7 Page ID #:534




 1         1.     I submit this declaration in support of BBG’s Opposition to Motion to
 2   Strike.
 3         2.     I am the founder and President of Bird-B-Gone, Inc. (“BBG”). I
 4   founded the company in 1992.
 5         3.     Today, BBG has grown to be the world’s largest manufacturer of
 6   professional grade bird deterrents and has expended considerable resources
 7   researching, developing, and obtaining worldwide intellectual property protection
 8   for its deterrent devices.
 9         4.     From approximately 1996 until approximately 2004, BBG retained
10   MIAD Photography (“MIAD”) on a project-by-project basis for certain marketing
11   projects. It is my understanding that MIAD is owned at least in part by the
12   plaintiff, Dennis Fugnetti. During that time frame, Mr. Fugnetti was the primary
13   point person at MIAD with whom I and my staff interacted.
14         5.     BBG worked on at least ten (10) projects with Fugnetti/MIAD during
15   the 1996 to 2004 time period. I was personally involved in those projects, along
16   with my colleague, Stephanie Fitzpatrick, BBG’s Marketing Director at the time.
17         6.     There were numerous meetings among myself, Fugnetti, and Ms.
18   Fitzpatrick, before the idea of the Flying Pigeon Image was even discussed. We
19   had various meetings about BBG’s products and we worked together on a project
20   by project basis to design marketing materials for bird control products.
21         7.     On or about mid-1999, Ms. Fitzpatrick and I met with Fugnetti at our
22   office located at 22511 Aspan Street, Lake Forest, CA 92630. Ms. Fitzpatrick and
23   I told Fugnetti we needed an action picture of a pigeon flying so that we could
24   illustrate in BBG’s marketing materials the function of BBG’s deterrent devices.
25   We expressly told Fugnetti that we wanted the image for use in marketing and
26   packaging materials for BBG’s bird deterrent products going forward. Specifically,
27   I told Fugnetti that I needed an image of a bird trying to land on something and not
28
                                          1
                                  DONOHO DECLARATION
 Case 8:19-cv-00847-CJC-DFM Document 35-1 Filed 10/28/19 Page 3 of 7 Page ID #:535




 1   being able to do so. I told Fugnetti that what I wanted was a bird image that BBG
 2   could use going forward in whatever advertising and marketing materials we chose
 3   to produce and use.
 4         8.     Fugnetti agreed without reservation. He said, “Fine. Ok.” Then he
 5   set a price of around $600.00 for the photographs and for right to use the right to
 6   use those photographs going forward in BBG’s marketing materials as BBG saw
 7   fit. It was this agreement that led to the creation by Fugnetti and use by BBG of
 8   the Pigeon Image that is at issue in this case. At no time during our initial
 9   discussions, or at any time afterwards, did Fugnetti attempt to limit or restrict
10   BBG’s right to use the Flying Pigeon Image as we saw fit for bird control products.
11         9.     MIAD invoiced BBG the agreed upon set price of around $600.00 for
12   the photographs and the unlimited right to use those photographs going forward
13   just as I had agreed with Fugnetti. If Fugnetti had attempted to limit BBG’s ability
14   to use the Flying Pigeon Image going forward, we would have never done the deal
15   with MIAD at all. After all, BBG would have had no business need for a picture of
16   a pigeon flying that it could not use in its business, and certainly would not have
17   paid the agreed upon price for such a photo.
18         10.    BBG then paid MIAD the entire invoice amount for the photographs
19   taken from the photography session and for the right to use selected bird images,
20   including the Flying Pigeon Image for BBG’s marketing materials going forward.
21         11.    Fugnetti never attempted to limit BBG’s scope of use for any of the
22   photographs, including the Flying Pigeon Image. In fact, BBG commissioned
23   MIAD for several projects after creation of the Flying Pigeon Image which used
24   the Flying Pigeon Image, and BBG paid MIAD separately for that work. That is,
25   BBG commissioned MIAD to create marketing materials that used the Flying
26   Pigeon Image. BBG would never have paid MIAD the agreed upon price for a
27   print of the Flying Pigeon Image (as Fugnetti’s claim suggests) if BBG had to pay
28
                                         2
                                 DONOHO DECLARATION
 Case 8:19-cv-00847-CJC-DFM Document 35-1 Filed 10/28/19 Page 4 of 7 Page ID #:536




 1   MIAD again for every marketing product that used the Flying Pigeon Image.
 2   There is no conceivable value to BBG in the false arrangement that Fugnetti
 3   describes in his complaint.
 4         12.    MIAD Photography and Fugnetti did not have the Flying Pigeon
 5   Image or any other photographs of birds in its portfolio prior to this specific project
 6   from BBG; it was created for BBG’s use for bird control products.
 7         13.    A week after Fugnetti completed his assignment and took the
 8   photographs, Ms. Fitzpatrick and I met again with Fugnetti in our office and we
 9   selected one photograph out of the 50 photographs – the Flying Pigeon Image. A
10   true and correct copy of the photograph is attached hereto as Exhibit A.
11         14.    Fugnetti knew that the purpose of the photograph would be used in
12   BBG’s current and future marketing materials, and Fugnetti never expressed any
13   reservation about any of BBG’s planned uses for the Flying Pigeon Image.
14         15.    Ms. Fitzpatrick and I told Fugnetti that we would be using this
15   photograph with all of BBG’s advertisement materials going forward. Specifically,
16   BBG wanted to establish our product in the marketplace and wanted the ability to
17   use the Flying Pigeon Image. Fugnetti never gave any restrictions on the use of the
18   Flying Pigeon Image nor did he give any restrictions on any of the other
19   photographs.
20         16.    About a week following the meeting, Fugnetti cleaned up the Flying
21   Pigeon image and we met again in our offices to design the marketing material.
22   Fugnetti knew and consented to the fact that BBG would be using the Flying
23   Pigeon Image in our marketing materials without restriction to use.
24         17.      Ms. Fitzpatrick and I both made clear to Fugnetti in our
25   conversations during the several meetings that BBG could use the selected bird
26   image as we saw fit.
27
28
                                           3
                                   DONOHO DECLARATION
 Case 8:19-cv-00847-CJC-DFM Document 35-1 Filed 10/28/19 Page 5 of 7 Page ID #:537




 1         18.    Fugnetti never mentioned to me or anyone else at BBG that he would
 2   retain an ownership interest to the Flying Pigeon Image.
 3         19.    In or about 2003 to 2004, BBG stopped using MIAD’s services
 4   because MIAD Photography could not keep up with the technology.
 5         20.    When we parted ways, Fugnetti did not instruct me to not use the
 6   Flying Pigeon Image.
 7         21.    On at least three occasions in or about 2004, Fugnetti personally
 8   visited the BBG offices and asked to bid on additional marketing work.
 9         22.    In those meetings, Fugnetti saw – at a minimum – at least three (3)
10   BBG applications of the Flying Pigeon Image which Fugnetti knew he and MIAD
11   had no role in creating.
12         23.    For instance, BBG displayed multiple product posters with the Flying
13   Pigeon Image all of the walls of our small office, and Fugnetti could not help but to
14   have seen them. Fugnetti knew that MIAD was not involved in producing the
15   subject posters. I know that this poster was up during the time period and Fugnetti
16   and I talked about this poster which uses the Flying Pigeon Image.
17         24.    Fugnetti told Ms. Fitzpatrick and I during each of these office visits
18   that MIAD could make marketing posters like the one in BBG’s office and
19   catalogs like the ones we showed him better and cheaper than the company that
20   made the material for BBG. Fugnetti asked to be able to bid on such work in the
21   future.
22         25.    Fugnetti never suggested that I had no right to use the Flying Pigeon
23   Image or that the right was restricted in any way for the use of bird control
24   products.
25         26.    In or about 2004 to 2005, Fugnetti saw at least two BBG catalogs that
26   prominently displayed the Flying Pigeon Image. Again, Fugnetti and MIAD had
27
28
                                         4
                                 DONOHO DECLARATION
 Case 8:19-cv-00847-CJC-DFM Document 35-1 Filed 10/28/19 Page 6 of 7 Page ID #:538




 1   nothing to do with creating the catalog or any of the product descriptions in that
 2   catalog.
 3         27.    Again, Fugnetti asked for the opportunity to bid on future catalogs,
 4   and he did present bids to BBG.
 5         28.    At no time did Fugnetti say to me or Ms. Fitzpatrick that BBG was
 6   using the Flying Pigeon Image improperly by including it in BBG’s catalogs, or
 7   that BBG’s use of the Flying Pigeon Image was in violation of the terms of our
 8   agreement.
 9         29.    This is because Fugnetti knew that BBG purchased from him the right
10   to use the image even in materials that MIAD did not produce.
11         30.    In or about December of 2003, BBG filed for trademark application of
12   the Flying Pigeon Image, registration number 3000872. A true and correct copy of
13   the registration is attached hereto as Exhibit B. I sought to obtain protection for
14   the Flying Pigeon Image because it is associated with BBG and I wanted to protect
15   the Flying Pigeon Image with respect to bird deterrent products.
16         31.    Fugnetti stopped coming by our office in or about 2005.
17         32.    Fugnetti never mentioned any restrictions to me or anyone else at
18   BBG regarding the use of the photographs.
19         33.    From a business perspective, I would not have continued to market the
20   Flying Pigeon Image with our bird deterrent products if I did not have the
21   unrestricted right to do so.
22         34.    In or about May of 2017, I learned that certain of BBG’s Chinese
23   competitors had knocked off BBG’s Flying Pigeon Image for use with their
24   competing goods.
25         35.    I wanted to stop the Chinese competitors from their unlawful use of
26   the Flying Pigeon Image. I contacted Fugnetti in order to ask him for assistance
27   with the copyright registration for the Flying Pigeon Image.
28
                                            5
                                    DONOHO DECLARATION
Case 8:19-cv-00847-CJC-DFM Document 35-1 Filed 10/28/19 Page 7 of 7 Page ID #:539




                                                               19
